Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered.  Applicant has argued that Applicant’s amendments and remarks with respect to the examiner’s rejections are sufficient to overcome the rejections of the last Office Action.  The rejections of the last Office Action are withdrawn.  Applicant has amended claim 1 to include the feature “in the display area”, and (each) “of the edge covers”  and (each) “of the second flat portions”.  Applicant has also added  new claims 22 and 23.  New grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim  1-11, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2017/0031323 A1)(“Kim”) in view of Lhee et al (US 2019/0148469 A1)(“Lhee”)
         A display device, as Kim discloses a light emitting display device  I having a hole (para. 0003 and Fig. 7) and which is an OLED (para. 0039)including a planarization film, as Kim discloses passivation film PL (para. 0041 and Fig. 7),
First electrodes or anodes (para. 0039)
Edge covers and second electrodes in this order from a substrate side or cathode (para. 0039)
Light emitting  emission  layers and second electrodes (para. 0039)
A display area AA (para. 0026), the display area includes a hole or opening (para.  0030 and Fig. 3)
A plurality of openings in the edge covers being exposed in the openings, as Kim discloses at least one hole (para. 0033), which is a disclosure of multiple holes and of edge covers being exposed , as it is expected that the holes expose in the side of the openings the layers including the edge cover.
Kim et al (US 2017/0031323 A1)(“Kim”)
Kim discloses a partition BH (para. 0035 a and 0043 and Fig. 12), the shape of which may be as shown in Fig. 12 (c) .
Kim also discloses that the partitions BH separates the layers around the open hole HL (para. 0030 and  0036 and Fig. 12).
Kim is silent with respect to in the display area the planarization film has first flat portions, second flat portions, and contact holes
The openings overlap respectively the first flat portions
Second flat portions located between the openings
Each of the edge covers overlapping one of the first flat portions has on a second electrode side a surface of a first height from a bottom surface of the planarization film on the substrate side and each of the second flat portions has on the second electrode side a surface that has a second height from the bottom surface, the first height is smaller than the second height.
Lhee , in the same field of endeavor of display device planarization layers (Abstract), discloses first and second flat portions     DM1 and DM2 (para. 0125 and 0126 and Fig. 5)   and contact holes    OP1   (para. 0105 and Fig.  5)    the openings overlap the first flat portions   DM1 which are portions of planarization layer 260, as Lhee discloses layer 260 is a planarization layer and is referred to as a second planarization layer  (para. 0109)    the second flat portions located between the openings  (Fig. 5)                and the edge covers on a second electrode side a surface of a first height from a bottom surface of the planarization film on the substrate side and the second electrode has a second height from the bottom surface, the first height is smaller than the second height (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Lhee with the device disclosed by Kim in order to obtain the benefit of elimination of a permeation path of air or moisture as disclosed by Lhee (Lhee, para. 0005).
Re claim 2:  Kim discloses the edge covers are provided only on peripheral edges of the first electrodes and in frame shaped locations around the contact holes because Kim discloses first electrode on the substrate side , which may be anode or cathode (para. 0039) and Kim also discloses the open hole area HLA (para. 0033 and Fig. 4), the partition BH is the location of the dam portions are located , Fig. 5 shows more than one dam portions, and Kim discloses at least one pair of dam portions as disclosed by Kim and as stated in the rejection of claim 1.
Re claim 3:  The combination of Kim and Lhee discloses that a surface of the planarization layer 260  on the electrode shown in Fig. 8 in  OP1 the first height being higher than the third height, as Lhee discloses in Fig. 8 a portion of layer 260 which is a first height (the portion to the left of GP1a1), and the portion DM1 has a portion of material added to the first portion DM1, the portion which was added on the portion DM1 is at a height which is considered a third height, the first height being higher than the third height.
Re claim 4:  The combination of Kim and Lhee discloses first electrodes in contact with the metal wiring layers in the contact holes (para. 0075), as Lhee discloses ES1 in contact with ES2 as shown in Fig. 8. 
Re claim 5:  The combination of Kim and Lhee discloses a sealing film over the electrodes including first inorganic film, organic film, and second inorganic film, as Lhee discloses encapsulation layer ECL including inorganic layer and organic layer and second inorganic layer laminated (para. 0081 and Fig. 22). Kim discloses the first bank includes a frame shaped metal layer CAT and a metal layer ANO (para. 0047) which each form a frame around the opening as shown in Fig. 9.
Re claim 6:  Kim discloses the first bank includes a frame shaped metal layer CAT and a metal layer ANO (para. 0047) which each form a frame around the opening as shown in Fig. 9.  Kim discloses the first bank includes  a frame shaped first metal layer in a location overlying the first flat portions so as to straddle the first flat portions  In plan view the layers form a frame around the opening as shown in Fig. 5.
Re claim 7:  Kim discloses a frame shaped bank which is layer PS1 and PS2 in Fig. 9, the material of which can correspond to the material of the layer 270 shown in Fig. 5 of Lhee (para. 01122), which correspond to the same material as the edge covers.
Re c;laim 8:  Lhee discloses in Fig. 5 DM1 which includes second flat portions surrounding the first bank, the first bank includes GP1.
Re claim 9:  Lhee discloses first and second metal portions ES an CNE   which straddle the second flat portions 270 which are above the portion DM1 in Fig. 5 (para. 0117-0123).
Re claim 10:  Lhee discloses the frame shaped bank contains a same material as the edge covers, as Lhee discloses the passivation layers 260 and 270 are of the same material (para.0118-0119).
Re claim 11:  Kim discloses that a distance between an outer face of each of the second flat portions as viewed from a center of that second flat portion and an inner face of an associated one of the contact holes as viewed from a center of that contact hole is greater than a distance between the outer face and an inner face of one of the plurality of openings that is closest to the outer face as viewed from a center of that opening, as Kim discloses a shape of the bordering portions BH may be as shown in Fig. 12(c)) (para. 0063), which is a disclosure that  a distance between an outer face of each of the second flat portions as viewed from a center of that second flat portion and an inner face of an associated one of the contact holes as viewed from a center of that contact hole is greater than a distance between the outer face and an inner face of one of the plurality of openings that is closest to the outer face as viewed from a center of that opening
Re claim 22:  Lhee discloses in Fig. 5 the portions of the flat portions are made from the same material and from the same layer, as shown in Fig. 5,  the layer being layer 260.
Re claim 23:  Lhee discloses each of the first flat portions has, on an edge cover side, another surface that has a third height from the bottom surface of the planarization film on the substrate side, and each of the second flat portions has, on the edge cover side, still another surface that has a fourth height from the bottom surface, the third height being smaller than the fourth height, as Lhee discloses in Fig. 15 shows 
                 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895